Title: To Thomas Jefferson from Jean Baptiste Petry, 30 December 1789
From: Petry, Jean Baptiste
To: Jefferson, Thomas



Sir
Charleston 30th December 1789

I have received but in August last the letter you honoured me with on the 21. August 1788. with the power of attorney of Count de Cambray therein inclosed. Your expected return in this Continent has made me postpone this answer to congratulate you upon your safe arrival and in the same time to assure you of the high regard and respect with which I have the honor to be Sir your Excellency’s The most humble & obedient Servant,

Petry

